2015 UT App 226



               THE UTAH COURT OF APPEALS

                   SHANE KENNETH WILCOCK,
                          Appellant,
                             v.
                    SOUTH SALT LAKE CITY,
                          Appellee.

                      Per Curiam Decision
                        No. 20131005-CA
                    Filed September 11, 2015

           Third District Court, Salt Lake Department
                The Honorable Royal I. Hansen
                          No. 130900819

          Michael P. Studebaker, Attorney for Appellant
          Sarah Elizabeth Spencer, Tanner S. Lenart, Lyn
             Creswell, and Paul H. Roberts, Attorneys
                           for Appellee

   Before JUDGES J. FREDERIC VOROS JR., STEPHEN L. ROTH, and
                        JOHN A. PEARCE.

PER CURIAM:

¶1     Shane Kenneth Wilcock appeals the dismissal of his
petition for post-conviction relief. We affirm.

¶2      Wilcock was charged with driving under the influence of
alcohol or drugs and other offenses after a traffic stop initiated
by Utah Highway Patrol Trooper Lisa Steed. In 2011, Wilcock
pleaded no contest in the South Salt Lake City Justice Court to
the charge of driving with a measurable amount of a controlled
substance in his body, a class B misdemeanor. In 2013, Wilcock
filed a Petition for Post-Conviction Relief seeking to have his no
contest plea set aside. Wilcock argued that South Salt Lake City
withheld material exculpatory evidence concerning professional
                  Wilcock v. South Salt Lake City


misconduct by Trooper Steed. Wilcock also argued that evidence
of Trooper Steed’s misconduct was newly-discovered evidence
that entitled him to relief under the Post-Conviction Remedies
Act. The district court dismissed the petition, and Wilcock
appeals.

¶3     This court recently resolved the same issues raised by
Wilcock. See Monson v. Salt Lake City, 2015 UT App 136, 351 P.3d
821; Magallanes v. South Salt Lake City, 2015 UT App 154, 353 P.3d
621. In Monson, this court concluded that the evidence of
Trooper Steed’s misconduct was merely impeachment evidence
and was not material exculpatory evidence. Accordingly, the city
had no obligation to disclose the evidence prior to the no contest
plea. See Monson, 2015 UT App 136, ¶¶ 10−11. Wilcock “has
failed to demonstrate how the evidence of Trooper Steed’s
misconduct constitutes more than impeachment evidence or
demonstrates [his] factual innocence.” See Magallanes, 2015 UT
App 154, ¶ 8. Similarly, Wilcock’s claim that there was an
insufficient factual basis for the traffic stop, even assuming it
was not waived by his no contest plea, is also based only upon
an allegation “that Trooper Steed [was] generally untruthful”
and depends on the same impeachment evidence raised in his
other claims for post-conviction relief. See id. Monson and
Magallanes resolve all the issues raised in this appeal.

¶4    Affirmed.




20131005-CA                     2                   2015 UT App 226